Award reversed and matter remitted, with costs against the State Industrial Board to abide the event, on the ground that the findings of the Board do not definitely fix the period of time that the claimant remained upon the premises after his employment ceased, rendering it impossible for this court to determine whether the injury arose out of and in the course of his employment or whether he loitered upon the premises for an unreasonable time after his employment had ceased within the authority of Adams v. Uvalde Asphalt Paving Co. (205 App. Div. 784). All concur.